Citation Nr: 1444550	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 20 for left shoulder post-operative degenerative joint disease.

3.  Entitlement to a rating in excess of 10 for right hip degenerative joint disease.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1999 to October 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Denver, Colorado RO, which in pertinent part denied service connection for right and left knee disabilities, granted service connection for left shoulder post-operative degenerative joint disease at 20 percent disabling, and granted service connection for right hip degenerative joint disease at 10 percent disabling.  While the Veteran initiated an appeal as to other claims, he explicitly limited his substantive appeal to the issues listed above.  Accordingly, the additional claims are not before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was afforded a VA examination in October 2009.  Following a physical examination, the diagnoses included bilateral knee strain.  However, the examiner did not offer any opinion regarding the etiology of the diagnosed knee disability.  

The Veteran alleges that his current bilateral knee disability was incurred in service.  He has stated (and is competent to observe) that he has had pain symptoms involving both knees since his active duty service.  The question presented (whether the record supports the Veteran's allegations of continuous bilateral knee symptoms, and whether the diagnosed disability is related to service) are medical questions, and a remand to secure opinions that address these questions is necessary.  

Regarding the Veteran's disabilities of the left shoulder and right hip, the Veteran contends that these disabilities have worsened since the most recent (October 2009) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (approximately five years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current left shoulder and right hip symptoms.  His February 2012 statement arguably advances an implicit claim that the service connected disabilities are more severe than shown on the 2009 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment.  

2.  Arrange for an appropriate examination of the Veteran to determine:

* the nature and likely etiology of his claimed bilateral knee disability, and 
* the current severity of his service-connected left shoulder and right hip disabilities.  

The Veteran's claims file (including this remand) must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's current bilateral knee disabilities.

(b) Please identify the likely etiology for each right or left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  The opinion must specifically include comments as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability continuously ever since his discharge from active service.

Examination findings pertinent to the left shoulder and right hip disabilities should be reported to allow for application of all potential VA rating criteria for each disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



